UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4590



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARREN L. KEYS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(CR-98-144-CCB)


Submitted:   March 19, 2004                   Decided:   May 11, 2004


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Gary W. Christopher, First
Assistant Federal Public Defender, Baltimore, Maryland, for
Appellant. Thomas M. DiBiagio, United States Attorney, Harvey E.
Eisenberg, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Darren L. Keys was sentenced to twenty-seven months of

imprisonment and three years of supervised release based on his

conviction in the District of Maryland for violating 18 U.S.C.

§ 1029(a)(2) (2000).            While on supervised release from that court,

Keys was convicted by the District of Florida of similar crimes.

Based in part on the Florida convictions, the District of Maryland

revoked his supervised release and sentenced him to eighteen months

of imprisonment to be followed by a new term of twelve months of

supervised release. The eighteen-month sentence was imposed to run

consecutively       to    Keys’     Florida       sentence.         On    appeal,       Keys

challenges    the     sentence         imposed    for    violating       his   supervised

release.      Keys’       counsel       has    filed    a   brief   under      Anders     v.

California,     386      U.S.    738    (1967),     alleging    that      there    are    no

meritorious claims on appeal but raising the following issue:

whether the court erred by imposing Keys’ eighteen-month sentence

to run consecutively with his sentence for his convictions in the

District of Florida.            For the reasons that follow, we affirm.

           We    do      not    find    that     the    district    court      abused    its

discretion by imposing Keys’ sentence for violating his supervised

release to run consecutively with his Florida convictions.                          United

States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995) (stating

standard of review).            More specifically, we do not find that the

district court impermissibly imposed multiple punishments for the


                                          - 2 -
same conduct.   United States v. Mosley, 200 F.3d 218, 221 (4th Cir.

1999).

            We have examined the entire record in this case in

accordance with the requirements of Anders, including the issues

raised in Keys’ pro se supplemental brief, and find no meritorious

issues for appeal.     Accordingly, we affirm.           We grant Keys’ motion

for an extension of time to file a reply brief but deny his motion

to compel and “Emergency Motion to Stay All Proceedings.”                      This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to    withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument    would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                      - 3 -